DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
It is hereby acknowledged that the following papers have been received and placed of record in the file:
Information Disclosure Statement(s) as received on 09/28/2020 is/are considered by the Examiner.

EXAMINER’S AMENDMENT
Claims 1-3, 5-11, 13-16, and 21-24 are allowed.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney Mark E. Henderson (REG. NO. 51,144) on 03/10/2021.
The application has been amended as follows:
The listing of claims will replace all prior versions, and listings, of claims in the application.
1.	(Currently amended) A method for managing a communication system of a contact center, the method comprising:
identifying, by a processor, initiation of a chat communication session through a communication network with a user device operated by a user;
establishing, by the processor, a first connection to the chat communication session by an automated chat resource, wherein the automated chat resource is configured to listen to chat dialog of the 
routing, by the processor, the chat communication session to a first agent device operated by a first agent to create a second connection to the chat communication session while also maintaining the first connection of the automated chat resource to the chat communication session;
detecting, by the processor, a disconnection of the user device from the chat communication session;
disconnecting, by the processor, the second connection of the first agent device operated by the first agent to the chat communication session and making the first agent device operated by the first agent available for receiving other chat communication sessions also maintaining an open status of the chat communication session 
detecting, by the processor, the user device reconnecting to the chat communication session; 
once the user device is reconnected to the chat communication session, transmitting, by the processor, at least a first text-based message of the text-based messages generated by the automated chat resource to the user device, the first text-based message being generated in response to the detecting the user device reconnecting to the chat communication session;
routing, by the processor, the chat communication session to a contact center resource, wherein the contact center resource comprises one of the first agent device operated by the first agent or a second agent device operation by a second agent; and
transmitting, by the processor, a portion of a transcript of the chat dialog of the chat communication session to the contact center resource. 
 

2.	(Previously Presented) The method of claim 1, wherein the contact center resource is the first agent device; and
wherein the portion of the transcript transmitted to the first agent device comprises the first text-based message generated by the automated chat resource. 

the second agent device operated by the second agent; 
wherein the portion of the transcript transmitted to the second agent device comprises one or more text messages of the chat dialog exchanged between the first agent and the user before the disconnection of the user device occurred and the first text-based message generated by the automated chat resource.

4.	(Canceled) 

5.	(Previously Presented) The method of claim 2, further comprising transmitting, by the processor, an alert to the first agent device in response to detecting the user device reconnecting to the chat communication session.

6.	(Previously Presented) The method of claim 3, further comprising transmitting, by the processor, an alert to the second agent device operated by the second agent in response to detecting the user device reconnecting to the chat communication session.

7.	(Previously Presented) The method of claim 3, further comprising transmitting, by the processor, a message to the chat communication session to prompt the user that the first agent is not available. 

8.	(Original) The method of claim 1, further comprising transmitting, by the processor, a message to the chat communication session to prompt the user to initiate a communication via an alternative communication channel with the contact center resource. 


a processor; and
a memory coupled to the processor, wherein the memory stores instructions that, when executed by the processor, cause the processor to:
identify initiation of a chat communication session through a communication network with a user device operated by a user;
establish a first connection to the chat communication session by an automated chat resource, wherein the automated chat resource is configured to listen to chat dialog of the chat communication session and to automatically generate text-based messages for display in response to the chat dialog without human intervention;
route the chat communication session to a first agent device operated by a first agent to create a second connection to the chat communication session while also maintaining the first connection of the automated chat resource to the chat communication session;
detect a disconnection of the user device from the chat communication session; 
disconnect the second connection of the first agent device operated by the first agent to the chat communication session and making the first agent device operated by the first agent available for receiving other chat communication sessions also maintaining an open status of the chat communication session 
detect the user device reconnecting to the chat communication session;
once the user device is reconnected to the chat communication session, transmit at least a first text-based message of the text-based messages generated by the automated chat resource to the user device, the first text-based message being generated in response to the detecting the user device reconnecting to the chat communication session;
route the chat communication session to a contact center resource, wherein the contact center resource comprises one of the first agent device operated by the first agent or a second agent device operation by a second agent; and
transmit a portion of a transcript of the chat dialog of the chat communication session to the contact center resource.

10.	(Previously Presented) The communication system of claim 9, wherein the contact center resource is the first agent device; and
wherein the portion of the transcript transmitted to the first agent device comprises the first text-based message generated by the automated chat resource. 

11.	(Currently Amended) The communication system of claim 9, wherein the contact center resource is the second agent device operated by the second agent; 
wherein the portion of the transcript transmitted to the second agent device comprises one or more text messages of the chat dialog exchanged between the first agent and the user before the disconnection of the user device occurred and the first text-based message generated by the automated chat resource.

12.	(Canceled)  

13.	(Previously Presented) The communication system of claim 10, wherein the instructions further cause the processor to transmit an alert to the first agent device in response to detecting the user device reconnecting to the chat communication session.

14.	(Previously Presented) The communication system of claim 11, wherein the instructions further cause the processor to transmit an alert to the second agent device operated by the second agent in response to detecting the user device reconnecting to the chat communication session.

15.	(Previously Presented) The communication system of claim 11, wherein the instructions further cause the processor to transmit a message to the chat communication session to prompt the user that the first agent is not available. 

16.	(Original) The communication system of claim 9, wherein the instructions further cause the processor to transmit a message to the chat communication session to prompt the user to initiate a communication via an alternative communication channel with the contact center resource. 



18.	(Canceled)

19.	(Canceled) 

20.	(Canceled) 

21. 	(Previously Presented) The method of claim 1, further comprising the steps of:
determining that the chat communication session is closed; and 
storing data associated with the chat communication session as part of a user profile of the user.

22. 	(Previously Presented) The method of claim 21, wherein the data includes a complete transcript of the chat dialog of the chat communication session. 

23. 	(Previously Presented) The communication system of claim 9, wherein the memory further stores instructions that, when executed by the processor, cause the processor to:
determine that the chat communication session is closed; and 
store data associated with the chat communication session as part of a user profile of the user.

24. 	(Previously Presented) The communication system of claim of claim 23, wherein the data includes a complete transcript of the chat dialog of the chat communication session. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not disclose, identify initiation of a chat communication session through a communication network with a user device operated by a user; establish a first connection of 1 and 9.
Tamblyn et al. (US 2017/0324867 A1) discloses an end user, via an end user device, accesses a chat communication user interface operated by or on behalf of a business, to transmit a request for interaction with contact center; the chat communication interface is facilitated by chat automation server and the end user interface; the end user initiates the chat communication with the chat automation server and proactively describe the purpose of the communication; the chat automation 
Seibert et al. (US 2015/0180985 A1) discloses technical support server receives a request from a user interface device to establish a user support session for receiving technical support; the technical support server has to identity initiation of a chat communication session in order to establish the session; in response to receiving the request to establish a user support session from the user interface device, the technical support server identifies a technical support technician who is available to handle .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAYLEE J HUANG whose telephone number is (571)272-0080.  The examiner can normally be reached on Monday-Friday 9AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Kaylee Huang
03/11/2021
/KAYLEE J HUANG/Examiner, Art Unit 2447